Mr. Justice Clayton
delivered the opinion of the court.
This was a proceeding in the circuit court of Adams county, to obtain jugdment and execution upon a replevin bond, given by the defendant in error to Mark Izod, sheriff of said county. The motion was made by the plaintiff in error in his own name, without any assignment of the bond. The motion was overruled in the court below.
It has already been decided by this court, that, without assignment by the sheriff, no execution can be awarded upon such bond to the landlord in his own name. Phillips v. Wood, Opinion book B. 304. That is decisive of the present case. The proceeding must either be in the name of the sheriff, in whom is the legal right to prosecute the bond which is payable to him, or in that of his assignee, or successor in office.
But the court not only overruled the motion for judgment on *578the bond, in favor of Lazarus, but, on motion of Trible, made an order to quash it. We have examined the bond with care, and cannot perceive any material defect in it; the order of the court directing it to be quashed, was therefore erroneous.
The judgment in this particular, will be reversed, but in overruling the motion of the plaintiff, will be affirmed.